tcmemo_2011_275 united_states tax_court william j licha and alicia t licha a k a alicia tovar commissioner of internal revenue respondent petitioners v docket no filed date r determined that ps underreported income and claimed excess_deductions and expenses causing deficiencies in federal income taxes and are liable for accuracy-related_penalties pursuant to sec_6662 i r c for their through tax years held after a small concession by r with respect to ps are liable for the remaining deficiencies and sec_6662 i r c penalties william j licha for petitioners kris h an for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies that respondent determined for petitioners’ through tax years after respondent conceded dollar_figure of petitioners’ capital_gain the issues for decision are whether petitioners failed to report on schedules c profit or loss from business gross_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the through tax years respectively whether petitioners received other unreported income of dollar_figure dollar_figure and dollar_figure for the through tax years respectively whether petitioners are entitled to deduct additional schedule c expenses over and above those respondent allowed for the through tax years whether petitioners had unreported capital_gains of dollar_figure for and dollar_figure for 1petitioner wife did not attend the trial petitioner husband mr licha explained that she knew about the trial and had authorized him to represent her but that she does not understand english or petitioners’ finances whether petitioners are liable for sec_6662 accuracy-related_penalties for the through tax years and whether mr licha is liable for a penalty under sec_6673 findings_of_fact at the time they filed their petition with this court petitioners resided in california mr licha is a self-employed contractor who owned a construction company which served primarily as a framing subcontractor during the years at issue petitioners timely filed their form sec_1040 u s individual_income_tax_return for through petitioners hired jagit arora an enrolled_agent who for the year worked for jackson hewitt tax service and thereafter for himself and or tax associates neelu arora and harleen chadha to prepare their through tax returns but did not provide them with any documentation mr licha would simply tell mr arora or his associate what i made total after i’d paid all my deductions expenses insurance repairs and all this other stuff for each of the and tax years petitioners reported on schedule c income of dollar_figure and no expenses for the tax_year petitioners reported on schedule 2all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure c income of dollar_figure with no expenses and for the tax_year they reported on schedule c income of dollar_figure with no expenses petitioners stipulated that they did not specify any of the expenses related to the construction business mr licha did not maintain any records related to his construction business petitioners reported only the net_income from the business on their tax_return without any breakdown of gross_receipts and expenses in fact mr licha knew what he earned and what his expenses were only by looking at his bank account balances during the years at issue petitioners had a checking account with bank of america which mr licha used as his primary business account petitioners also had accounts with wells fargo bank and citibank during the years at issue petitioners did not provide any documentation to the examining agent therefore during the examination a revenue_agent summoned all of petitioners’ bank account records and conducted a bank_deposits analysis the revenue_agent examined all of petitioners’ deposits and if they were clearly for his construction business they were made out to licha construction or the memo would say for a remodel or framing then she determined that they were gross_receipts from his business after the examination the revenue_agent met with mr licha and reviewed respondent’s proposed adjustments at the meeting she allowed additional expenses on the basis of mr licha’s reasonable oral explanations regarding specific expenses after reviewing petitioners’ bank account records and considering mr licha’s oral statements the revenue_agent determined the following adjustments to petitioners’ construction business accounts as shown in table table tax_year gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expenses other labor materials big_number big_number big_number big_number big_number big_number net profit big_number big_number big_number big_number big_number big_number the revenue_agent also determined that petitioners had unreported income unrelated to the construction business of dollar_figure dollar_figure and dollar_figure for the and tax years respectively in addition the revenue_agent allowed itemized_deductions for taxable_year sec_2001 through of dollar_figure dollar_figure and dollar_figure respectively in lieu of the lesser amounts petitioners claimed on their tax returns on or about date petitioners purchased a property pincite4 valerio street los angeles california valerio property on date mr licha exchanged the valerio property as part of a like-kind_exchange an element of the transaction was the use of the buyer’s purchase payment in part to pay off mr licha’s loan against the valerio property of dollar_figure in return mr licha received a property pincite6 community street winneika california community_property on or about date petitioners sold the community_property as part of another like-kind_exchange and received property pincite columbus street se albany oregon columbus property in return petitioners also received dollar_figure denominated in the closing documents as boot as a result of the exchange on or about date petitioners sold the columbus property for dollar_figure on date respondent sent petitioners a notice_of_deficiency determining deficiencies in income taxes and sec_6662 penalties as shown in table table tax_year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6662 penalty big_number dollar_figure dollar_figure big_number dollar_figure total big_number big_number dollar_figure dollar_figure big_number dollar_figure on or around date mr licha responded to the notice_of_deficiency by mailing a petition of protest and notice of appeal to the internal_revenue_service irs stating that i hereby refuse this demand for cause based upon errors in fact and law i am not liable for the payment of this unsubstantiated and unattested demand among other things mr licha demanded that the irs send him all laws regulations and instructions he would need for perfecting my appeal and your full legal name a copy of your identification card badge and bond numbers and your social_security numbers mr licha concluded by stating that failure to respond to this notice within days will mean you have acquiesced to this error and have cancelled this demand the irs returned mr licha’s document with a letter explaining that he must send the petition to this court and that the irs could not forward it mr licha then timely mailed the above mentioned petition of protest and notice of appeal to this court along with the letter from the irs it was received and filed as petitioners’ petition on date on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted on date petitioners were ordered to respond to the motion and or file an amended petition containing any assignments of error that they alleged respondent had made on date petitioners filed an amended petition with the court petitioners objected to every adjustment respondent made in the notice_of_deficiency in some instances alleging that they were owed a refund and listed a variety of statutes they believed applied the amended petition states that u s c s states no person shall be subject_to any penalty if the information collection request involved does not display a current omb control no per the paperwork reduction act of cfr page v none sic of the forms the irs used to make additional_assessment of taxes and penalties have valid omb control numbers mr licha also wonders at the start of the last page of the amended petition does the irs have a personable sic problem against me he states that individuals who are citizens or residents of the united_states and subject_to its jurisdiction title usc - judiciary and judicial procedures sec a b states the freely associated compact states are countries and usc sec states - without the united_states is the united_states of america and within the united_states is its territores possessiones or commwealths sic therefore i determined what i pay a tax on i sec_26 usc d a b based on sec_911 b a - foreign_earned_income as california is a foreign_country to the united_states and claim sec_7701 b b as i am a citizen and resident of the republic state of california i have never made over dollar_figure for the years as the illegal mexicam sic immigrants have taken over the construction in los angelos sic a trial was held on date in los angeles california petitioners’ pretrial memorandum inter alia does not dispute receipt of unreported income or allege that respondent erroneously excluded expenses from petitioners’ construction business instead mr licha argues that he is not a citizen_of_the_united_states and therefore this court does not have jurisdiction over him mr licha also reiterates his argument with regard to office of management and budget omb control numbers that the return forms for the year sec_2001 to do not display a valid omb control no no person can be adversely effected sic by a matter required to be published in the federal_register and not so published at trial the court attempted to explain to mr licha that the omb control numbers argument has been rejected by this court and courts of appeals and provided him with copies of the caselaw mr licha was advised that this court is not the proper forum for expressing disagreement with the federal government’s tax laws and policies and that he should instead take them up with his elected representatives at trial this court warned mr licha that if he made frivolous arguments and or pursued his case merely for delay in addressing his tax obligations he could be subject_to a penalty under sec_6673 opinion i jurisdiction and burden of production a jurisdiction we begin by confirming our jurisdiction in this case our jurisdiction to redetermine a federal_income_tax deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition sec_6212 sec_6213 sec_6214 93_tc_22 b burden of production sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 the court_of_appeals for the ninth circuit to which an appeal would lie absent a stipulation to the contrary has held that where unreported income is involved the presumption of correctness applies only after the commissioner introduces some substantive evidence that the taxpayer received unreported income 680_f2d_1268 9th cir 596_f2d_358 9th cir revg 67_tc_672 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 respondent has introduced sufficient evidence connecting petitioners with the unreported income petitioners and respondent stipulated over exhibits including petitioners’ bank account transactions evidencing income and expenses of the 3although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioners have fallen far short of satisfying the prerequisites under sec_7491 and for such a shift construction business as well as documentation related to petitioners’ real_estate transactions consequently respondent’s determination is entitled to the presumption of correctness ii limitations periods in the amended petition mr licha seems to argue that he believes the limitations periods for the and tax years have expired as mr licha properly notes sec_6501 applies and extends the limitations_period to years if the taxpayer omits_from_gross_income an amount properly includable therein which is in excess of percent of the amount of gross_income stated in the return as shown in table supra p respondent determined petitioners’ unreported schedule c gross_income to be dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively all of the omissions are well above percent of the amounts petitioners reported in income 4even if he was alleging that the unreported income was incorrect and arbitrary mr licha’s tacit acknowledgment that he received alleged income is enough minimal evidence for the presumption of correctness to attach to the notice_of_deficiency mr licha does not deny that he received income see havrilla v commissioner 978_f2d_1265 9th cir affirming tax court’s dismissal after the taxpayer had argued that the commissioner failed to meet his burden of demonstrating that the taxpayer owed taxes on unreported income yet the taxpayer did not dispute the receipt of wages arguing instead only that the income was not taxable affg without published opinion tcmemo_1991_497 therefore sec_6501 applies in this case respondent sent petitioners the notice_of_deficiency on date which is less than years from the date filing deadline for petitioners’ tax_year and the notice is therefore valid this same is true for the and tax years at issue iii recordkeeping requirements the taxpayer must maintain records adequate to substantiate his income and deductions sec_6001 the taxpayer shall keep such records 503_us_79 as in this case when the taxpayer fails to maintain adequate books_and_records the commissioner is authorized to use whatever method he deems appropriate to determine the existence and amount of the taxpayer’s income so long as it clearly reflects income sec_446 695_f2d_145 5th cir the commissioner has wide discretion in determining which method to apply and reconstruction of the taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances gowni v commissioner tcmemo_2004_154 petitioners did not present any documentation concerning the property swaps other than the documents respondent had subpoenaed from the mortgage companies the documentation is sparse at best and this court cannot determine with precision petitioners’ basis in the original property and thus cannot compute the capital_gains resulting from the transactions we note that under sec_1031 taxpayers must recognize the fair_market_value of any boot received in an exchange respondent determined that petitioners had capital_gains in the amounts of the boot they received in the transactions minus what he determined were closing costs mr licha did not refute these determinations or address this issue on brief or at trial and did not present any additional documentation of his original_basis as petitioners had the burden_of_proof and completely failed to satisfy it they are liable for the additional tax on capital_gains respondent determined iv bank_deposits method of proof respondent used the bank_deposits method of proof to reconstruct petitioners’ income for through deposits in a taxpayer’s bank account are prima facie evidence of income and the taxpayer bears the burden of showing that the deposits were not taxable_income but were derived from a nontaxable source 204_f3d_1228 9th cir affg tcmemo_1998_121 the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 citing 96_tc_858 affd 959_f2d_16 2d cir after the deposits have been shown to be in the nature of income and to exceed what the taxpayers had reported as income it became the taxpayers’ responsibility to show that the deposits were nontaxable 981_f2d_350 8th cir affg in part and revg in part 96_tc_172 mr licha invoked the jurisdiction of this court but has not denied receiving and at trial did not produce evidence or rebut respondent’s determination that he received and failed to report gross_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively rather mr licha argues that he does not owe the deficiencies because they have not been properly determined he is not a u s citizen and the form sec_1040 did not contain the proper omb control numbers mr licha also did not attempt to identify expenses or provide any further documentation not already stipulated with regard to his construction business or his property swaps mr licha’s arguments are without merit and lack factual and legal foundation hence we are not obligated to exhaustively review and rebut petitioner’s misguided contentions see sanders v commissioner tcmemo_1997_452 writing detailed opinions to refute these arguments with somber reasoning and copious citation of precedent might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir see also nieman v commissioner tcmemo_1993_533 taxpayer’s absurd arguments that he was a citizen of illinois not a citizen_of_the_united_states and therefore he did not owe federal income taxes were no more than stale tax_protester contentions long dismissed summarily by this court and all other courts which have heard such contentions solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir mr licha repeatedly argued that his form sec_1040 lacked valid omb control numbers even after he had been warned by the court that the argument was frivolous and he was provided with caselaw to that effect we remind mr licha that in 523_f3d_1272 10th cir affg tcmemo_2007_44 the court_of_appeals stated that the arguments related to the omb control numbers have no merit and cannot be supported by caselaw we hold that form_1040 satisfies the pra paperwork reduction act requirements as mr licha did not challenge respondent’s determination that he received and failed to report income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively and did not attempt to identify additional expenses or provide any documentation with regard to his construction business or his property swaps we sustain the deficiencies respondent determined for petitioners’ tax years at issue v sec_6662 penalties respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for their through tax years pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for a penalty and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite subsection a of sec_6662 imposes an accuracy-related_penalty of percent of the portion of any underpayment attributable to causes specified in subsection b respondent asserts two causes justifying the penalty a substantial_understatement_of_income_tax subsec b and negligence subsec b there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or in the case of an individual dollar_figure sec_6662 ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title ie the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 respondent met his burden of production under both causes and mr licha addressed the sec_6662 penalties only in reference to his omb control numbers argument discussed above mr licha presented no evidence that he had reasonable_cause for any portion of any underpayment petitioners are liable for the penalties 5there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 6we note that mr licha did not argue that he relied on his tax_return_preparer s nor could he as he did not supply them with the necessary business records see 115_tc_43 affd 299_f3d_221 3d cir vi sec_6673 penalty we again remind mr licha that sec_6673 authorizes us to impose a penalty not in excess of dollar_figure on a taxpayer for instituting or maintaining proceedings primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir we have exercised restraint in not penalizing petitioners under sec_6673 however if mr licha insists on continuing his tax- protester rhetoric in this court we will be inclined to impose a sec_6673 penalty in the future the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
